DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the term “preferred” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “preferred” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1 and 13 recite the term “desired” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 7 recite said “second magnet magnetically engaging said first magnet when said first flap is folded over said outer wall”. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner how the second magnet can engage the first magnet if the first flap is folded over the cylinder, thereby not contacting the first magnet, clarity is advised. Therefore, as best understood, the examiner interprets the claim as having a first and second magnet. 
Claims 2-12 are rejected based on dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al (US 5564568 A) in view of Davis (US 20120118897 A1).
Regarding claim 1, Rankin teaches an insulated beverage sleeve assembly (cover 10) for retaining a beverage container at a temperature (col 2 lines 40-44), said assembly comprising: a cylinder being configured to insertably receive a beverage container (cover 10 forms a closed cylinder via sidewall 16 enclosing the keg 12, figure 1), said cylinder being comprised of a thermally insulating material (col 2 lines 37-40) wherein said cylinder is configured to inhibit thermal communication between the beverage container and ambient air (figure 2); a first flap (cap 18) being movably attached to said cylinder (via snaps 36 and tabs 38), said first flap being closeable to close said cylinder (figure 1); a second flap (lower bottom cap 14) being movably attached to said cylinder (via snaps 36 and tabs 38), said second flap (14) being closeable to close said cylinder (figure 1); a top insulator (cooling elements 52) being releasably matable to said first flap (cooling elements 52 close on cap 18 when it is mated together, figures 1-2) wherein said top insulator (52) is configured to engage the beverage container (figures 1-2), said top insulator being comprised of a thermally insulating material (cooling elements 52 will take the form of closed plastic volumes filled with water or other solutions, these frozen elements may be placed between the keg and the cover, thus serving to reduce or maintain the temperature of the keg, col 4 lines 51-57) wherein said top insulator (52) is configured to retain the beverage container at a selected temperature (elements may then be placed in a freezer prior to use, freezing the enclosed water. When the cover is placed on the keg, these frozen elements may be placed between the keg and the cover, thus serving to reduce or maintain the temperature of the keg, col 4 lines 53-57); a bottom insulator (52) being releasably matable (cooling elements 52 close on cap 18 when it is mated together, figures 1-2) to said second flap (14) wherein said bottom insulator (52) is configured to engage the beverage container (figures 1-2), said bottom insulator (52) being comprised of a thermally insulating material (cooling elements 52 will take the form of closed plastic volumes filled with water or other solutions, col 4 lines 51-53) wherein said configured to retain the beverage container at a temperature (elements may then be placed in a freezer prior to use, freezing the enclosed water. When the cover is placed on the keg, these frozen elements may be placed between the keg and the cover, thus serving to reduce or maintain the temperature of the keg, col 4 lines 53-57). 
Rankin teaches the invention as described above but fail to teach a cooling sleeve being insertable into said cylinder wherein said cooling sleeve is configured to surround the beverage container, said cooling sleeve being comprised of a refrigeratable material wherein said cooling sleeve is configured to be refrigerated thereby facilitating said cooling sleeve to cool the beverage container.
However, Davis teaches a cooling sleeve (hollow insert 35) being insertable (figure 1, paragraph 0052) into said cylinder (body 21, corresponding to cover 10 forms a closed cylinder via sidewall 16 enclosing the keg, figure 1 of Rankin) wherein said cooling sleeve (35) is configured to surround the beverage container (as described in pg1 paragraph 0003), said cooling sleeve (35) being comprised of a refrigeratable material (hollow insert 35 enclosure are charged with a quantity of chill fluid, such as water, as described in pg3 paragraph 0043) wherein said cooling sleeve (35) is configured to be refrigerated (uses a safe cooling material, such as frozen water, pg1 paragraph 0009) thereby facilitating said cooling sleeve to cool the beverage container (as described in pg1 paragraph 0005).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the assembly in the teachings of Rankin to include a cooling sleeve being insertable into said cylinder wherein said cooling sleeve is configured to surround the beverage container, said cooling sleeve being comprised of a refrigeratable material wherein said cooling sleeve is configured to be refrigerated thereby facilitating said cooling sleeve to cool the beverage container in view of the teachings of Davis to provide an insertable sleeve that is filled with refrigerated material to maintain cool temperatures for the beverage container. 
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 2, the combined teachings teach wherein: said cylinder (cover 10 forms a closed cylinder via sidewall 16 enclosing the keg, figure 1 of Rankins) has a top end (top edge 28 of Rankins), a bottom end (bottom edge 30 of Rankins) and an outer wall extending therebetween (sidewall 16, figure 1-2 of Rankins), each of said top end and said bottom end being open (as shown on figure 2 of Rankins); said first flap (cap 18 of Rankins) has a bottom surface (as illustrated below on figure 2 of Rankins) and a perimeter edge (as illustrated below on figure 2 of Rankins), said perimeter edge being attached to said top end of said cylinder at an attachment point located on said perimeter edge (as illustrated below on figure 1 of Rankins), said bottom surface resting on said top end of said cylinder when said first flap is closed (bottom surface of cap 18 rests on top end 28 when cap 18 is closed, as shown on figure 1 of Rankins).

    PNG
    media_image1.png
    820
    887
    media_image1.png
    Greyscale


Regarding claim 3, the combined teachings teach wherein: said cylinder (cover 10 forms a closed cylinder via sidewall 16 enclosing the keg 12, figure 1 of Rankins) has a top end (top edge 28 of Rankins), a bottom end (bottom edge 30 of Rankins) and an outer wall extending therebetween (sidewall 16, figure 1-2 of Rankins), each of said top end and said bottom end being open (as shown on figure 2 of Rankins); said second flap (lower bottom cap 14 of Rankins) has a top surface (as illustrated below on figure 2 of Rankins) and a perimeter edge (as illustrated below on figure 2 of Rankins), said perimeter edge of said second flap being attached to said bottom end of said cylinder at an attachment point located on said perimeter edge of said second flap (as illustrated below on figure 1 of Rankins), said top surface resting on said bottom end of said cylinder when said second flap is closed (top surface of lower bottom cap 14 rests on bottom edge 30 when lower cap bottom 14 is closed, as shown on figure 1 of Rankins).

    PNG
    media_image2.png
    820
    889
    media_image2.png
    Greyscale


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al (US 5564568 A) in view of Davis (US 20120118897 A1), and in further view of Boyd (US 20140061208 A1).
Regarding claim 4, the combined teachings teach the invention as described above but fail to teach wherein said top insulator has a first surface, a second surface and outer edge extending therebetween, each of said first surface and said outer edge comprising a fabric engaging material such that said first surface is releasably matable to said bottom surface of said first flap and said outer edge is releasably matable to an inside surface of said outer wall of said cylinder when said first flap is closed.
However, Boyd teaches wherein said top insulator (36) has a first surface (as illustrated below on figure 9b), a second surface (as illustrated below on figure 9b) and outer edge extending therebetween, each of said first surface and said outer edge (as illustrated below on figure 9b) comprising a fabric engaging material (fabric strap 36) such that said first surface is releasably matable to said bottom surface (fabric strap 36 or other flexible element pivotally connects the lid 14, paragraph 0030) of said first flap (14) and said outer edge (as illustrated below on figure 9b) is releasably matable to an inside surface of said outer wall of said cylinder when said first flap is closed (when lid 14 is closed, the outer edge of lid mates with the upper portion of body 12, as shown on figure 9a-9b).

    PNG
    media_image3.png
    390
    711
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the assembly in the combined teachings to include wherein said top insulator has a first surface, a second surface and outer edge extending therebetween, each of said first surface and said outer edge comprising a fabric engaging material such that said first surface is releasably matable to said bottom surface of said first flap and said outer edge is releasably matable to an inside surface of said outer wall of said cylinder when said first flap is closed in view of the teachings of Boyd to provide an insulator to be attached to the lid to secure the beverage within the container. 


Regarding claim 5, the combined teachings teach  wherein said second surface (inner surface of top wall 24, figure 1 of Boyd) has a well (within opening 23, as shown on figure 1 of Boyd) extending toward said second surface (figure 1 of Boyd) wherein said well is configured to accommodate a top end (upper rim 16 of Boyd) of the beverage container (body 12 of Boyd), said outer edge (outer edge of lid 14 of Boyd) having a tab (hinge 30 of Boyd) extending away therefrom (figure 2A of Boyd), said tab (30 of Boyd) being comprised of a fabric engaging material (as described in paragraph 0018) such that said tab (30 of Boyd) is releasably matable to said inside surface of said outer wall of said cylinder (hinge 30 is integral with the side walls 26/20, as described in paragraph 0023 of Boyd).


Further, it is understood, claim 5 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al (US 5564568 A) in view of Davis (US 20120118897 A1), Boyd (US 20140061208 A1), and in further view of Adjeleian (US 20200140182 A1).
Regarding claim 6, the combined teachings teach the invention as described above but fail to teach further comprising a first magnet being coupled to said tab such that said first magnet is exposed when said tab is mated to said inside surface of said outer wall of said cylinder.
However, Adjeleian teaches further comprising a first magnet (10) being coupled to said tab (25a) such that said first magnet (10) is exposed when said tab is mated to said inside surface of said outer wall of said cylinder (tab 25a is mated to inner surface of interior layer 82, as shown on figure 3b).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the assembly in the combined teachings to include further comprising a first magnet being coupled to said tab such that said first magnet is exposed when said tab is mated to said inside surface of said outer wall of said cylinder in view of the teachings of Adjeleian to allow a beverage to be received in the sleeve in order to increase the stability of the device while it is releasably attached to a vertical or near vertical ferromagnetic surface.
Regarding claim 7, the combined teachings teach said second magnet (magnet 10 of Adjeleian) magnetically engaging said first magnet (interpreted as engaging tab 25a, figure 3b of Adjeleian) when said first flap (cap 18 of Rankin) is folded over said outer wall of said cylinder such that said first flap (cap 18 of Rankin) is secured when said first flap is not closed (cap 18 not being closed, figure 2 of Rankin) on said cylinder (cover 10 forming a closed cylinder by sidewall 16 being closed to cool keg 12, figure 1 of Rankin). 
The combined teachings teach the invention as described above but fail to teach further comprising a second magnet being coupled to said second surface of said insulator such that said second magnet is positioned in said well.
However, Applicant has not disclosed that having “a second magnet being coupled to said second surface of said insulator such that said second magnet is positioned in said well” does anything more than produce the predictable result of attaching another magnet to a tab. Since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], see MPEP 2144.04 VI B, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the tab 25a of Adjeleian and meet the claimed limitations in order to provide the predictable results of attaching another magnet to a tab.
Regarding claim 8, the combined teachings teach the invention as described above but fail to teach wherein said bottom insulator has an upper surface, a lower surface and an outer edge extending therebetween, each of said lower surface and said outer edge of said bottom insulator being comprised of a fabric engaging material such that said lower surface is releasably mated to said top surface of said second flap and said outer edge of said bottom insulator is releasably mated to said inside surface of said outer wall of said cylinder.
However, Applicant has not disclosed that having wherein said bottom insulator has an upper surface, a lower surface and an outer edge extending therebetween, each of said lower surface and said outer edge of said bottom insulator being comprised of a fabric engaging material such that said lower surface is releasably mated to said top surface of said second flap and said outer edge of said bottom insulator is releasably mated to said inside surface of said outer wall of said cylinder does anything more than produce the predictable result of providing cooling means to a beverage within the container. Since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], see MPEP 2144.04 VI B, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the beverage container 12 of Boyd and meet the claimed limitations in order to provide the predictable results of providing cooling means to a beverage within the container.
Regarding claim 9, the combined teachings teach wherein said upper surface (as illustrated above on figure 9b of Boyd) has a well extending toward said lower surface (as illustrated above on figure 9b of Boyd) wherein said well in said upper surface is configured to receive a bottom end (lower portion of keg 12, figures 1-2 of Rankins) of the beverage container (cover 10).
Further, it is understood, claim 9 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al (US 5564568 A) in view of Davis (US 20120118897 A1), and in further view of Panganiban (US 7677056 B2).
Regarding claim 10, the combined teachings teach the invention as described above but fail to teach said cooling sleeve has an upper end and a lower end; and said assembly includes a mating member being coupled to and extending around an outer surface of said cooling sleeve, said mating member being aligned with said upper end, said mating member releasably engaging an inside surface of an outer wall of said cylinder when said cooling sleeve is inserted into said cylinder for releasably engaging said cylinder.
However, Panganiban teaches said cooling sleeve (temperature sleeve 115) has an upper end (as illustrated below on figure 2) and a lower end (temperature sleeve 115 is interpreted to have a lower end); and said assembly includes a mating member  being coupled to and extending around an outer surface of said cooling sleeve (temperature sleeve 115 is interpreted to include a mating member surface which mates to wall 10 within storage compartment 100, as shown on figure 3), said mating member being aligned with said upper end (the interpreted mating member surface aligns with upper end of storage compartment when installed with a beverage, as shown on figure 3), said mating member releasably engaging an inside surface (within wall 10) of an outer wall of said cylinder (100) when said cooling sleeve (115) is inserted into said cylinder (within 100, figure 3) for releasably engaging said cylinder (engages storage compartment 100 when installed with beverage, figure 3).

    PNG
    media_image4.png
    861
    872
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the assembly in the combined teachings to include said cooling sleeve has an upper end and a lower end; and said assembly includes a mating member being coupled to and extending around an outer surface of said cooling sleeve, said mating member being aligned with said upper end, said mating member releasably engaging an inside surface of an outer wall of said cylinder when said cooling sleeve is inserted into said cylinder for releasably engaging said cylinder in view of the teachings of Panganiban to provide cooling sleeve with a mating surface which is attached to the cylinder of the storage compartment device.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al (US 5564568 A) in view of Davis (US 20120118897 A1), Panganiban (US 7677056 B2), and in further view of Kagen (US 20090084795 A1).
Regarding claim 11, the combined teachings teach the invention as described above but fail to teach said further comprising a first cooling flap being movably attached to said cooling sleeve, said first cooling flap having an outer edge being coupled to said upper end of said cooling sleeve at an attachment point located on said outer edge of said first cooling flap for closing said upper end.
However, Kagen teaches further comprising a first cooling flap (lid 16) being movably attached to said cooling sleeve (movably attached to container 10, as shown on figure 1), said first cooling flap lid 16) having an outer edge being coupled to said upper end (it is interpreted that lid 16 includes an outer edge that when closed it is coupled to upper portion of container 10) of said cooling sleeve at an attachment point located on said outer edge of said first cooling flap for closing said upper end (lid 16 is interpreted to include an attachment point of the outer edge that upon closing on flange 18 of container 10 it forms an air tight seal on the upper end of container 10, as shown on figures 1-2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the assembly in the combined teachings to include a first cooling flap being movably attached to said cooling sleeve, said first cooling flap having an outer edge being coupled to said upper end of said cooling sleeve at an attachment point located on said outer edge of said first cooling flap for closing said upper end in view of the teachings of Kagen to provide a method for closing the lids when cooling is necessary within the container. 
Regarding claim 12, the combined teachings teach further comprising a second cooling flap (lower lid 16, figure 1 of Kagen) being movably attached to said cooling sleeve (movably attached to container 10, as shown on figure 1), said second cooling flap (lower lid 16 of Kagen) having an outer edge being coupled to said lower end (it is interpreted that lower lid 16 includes an outer edge that when closed it is coupled to lower portion of container 10, as shown on figure 1 of Kagen) of said cooling sleeve at an attachment point located on said outer edge of said second cooling flap for closing said lower end (lower lid 16 is interpreted to include an attachment point of the outer edge that upon closing on flange 18 of container 10 it forms an air tight seal on the lower end of container 10, as shown on figures 1-2 of Kagen).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al (US 5564568 A) in view of Davis (US 20120118897 A1), Boyd (US 20140061208 A1), Adjeleian (US 20200140182 A1), Panganiban (US 7677056 B2), and in further view of Kagen (US 20090084795 A1).
Regarding claim 13, Rankins teaches an insulated beverage sleeve assembly (cover 10) for retaining a beverage container at a temperature (col 2 lines 40-44), said assembly comprising: a cylinder being configured to insertably receive a beverage container (cover 10 forms a closed cylinder via sidewall 16 enclosing the keg 12, figure 1), said cylinder being comprised of a thermally insulating material (col 2 lines 37-40) wherein said cylinder is configured to inhibit thermal communication between the beverage container and ambient air (figure 2), said cylinder (cover 10 forms a closed cylinder via sidewall 16 enclosing the keg, figure 1) having a top end (top edge 28), a bottom end (bottom edge 30) and an outer wall extending therebetween (sidewall 16, figure 1-2), each of said top end and said bottom end being open (as shown on figure 2);  a first flap being movably attached to said cylinder (via snaps 36 and tabs 38), said first flap being closeable to close said cylinder (figure 1), said first flap (cap 18) having a bottom surface (as illustrated above on figure 2) and a perimeter edge (as illustrated above on figure 2), said perimeter edge being attached to said top end of said cylinder at an attachment point located on said perimeter edge (as illustrated below on figure 1), said bottom surface resting on said top end of said cylinder when said first flap is closed (bottom surface of cap 18 rests on top end 28 when cap 18 is closed, as shown on figure 1); a second flap (lower bottom cap 14) being movably attached to said cylinder (via snaps 36 and tabs 38), said second flap (14) being closeable to close said cylinder (figure 1), said second flap (lower bottom cap 14 of Rankins) having a top surface (as illustrated above on figure 2) and a perimeter edge (as illustrated above on figure 2), said perimeter edge of said second flap being attached to said bottom end of said cylinder at an attachment point located on said perimeter edge of said second flap (as illustrated above on figure 1), said top surface resting on said bottom end of said cylinder when said second flap is closed (top surface of lower bottom cap 14 rests on bottom edge 30 when lower cap bottom 14 is closed, as shown on figure 1); a top insulator (cooling elements 52) being releasably matable to said first flap (cooling elements 52 close on cap 18 when it is mated together, figures 1-2) wherein said top insulator (520 is configured to engage the beverage container (figures 1-2), said top insulator (52) having a first surface (as illustrated below on figure 2), a second surface (as illustrated above on figure 2) and outer edge extending therebetween (as illustrated above on figure 2), each of said first surface and said outer edge comprising a fabric engaging material (it is interpreted that the cooling elements, serving as insulators, can include materials that the interior layer 20 is constructed of for insulating purposes, which includes fabrics, as described in col 2 lines 50-65) such that said first surface is releasably matable to said bottom surface of said first flap (cooling elements 52 are mated to the inside portion of cap 18 when the cap is in the closed position, as shown on figure 1) and said outer edge is releasably matable to an inside surface of said outer wall of said cylinder when said first flap is closed (cooling elements 52 outer edge portion, as illustrated below on figures 1-2, when in the closed position, engages the inner portion of the cylinder formed by sidewall 16 of cover 10), said top insulator (52) being comprised of a thermally insulating material (cooling elements 52 will take the form of closed plastic volumes filled with water or other solutions, col 4 lines 51-53) wherein said top insulator is configured to retain the beverage container at a selected temperature (elements may then be placed in a freezer prior to use, freezing the enclosed water. When the cover is placed on the keg, these frozen elements may be placed between the keg and the cover, thus serving to reduce or maintain the temperature of the keg, col 4 lines 53-57); a bottom (52) insulator being releasably matable to said second flap (cooling elements 52 close on cap 18 when it is mated together, figures 1-2) wherein said bottom insulator (52) is configured to engage the beverage container (figures 1-2), , said bottom insulator (52) being comprised of a thermally insulating material (cooling elements 52 will take the form of closed plastic volumes filled with water or other solutions, col 4 lines 51-53) wherein said configured to retain the beverage container at a temperature (elements may then be placed in a freezer prior to use, freezing the enclosed water. When the cover is placed on the keg, these frozen elements may be placed between the keg and the cover, thus serving to reduce or maintain the temperature of the keg, col 4 lines 53-57), wherein said well (interpreted as well of lower bottom cap 14) in said upper surface is configured to receive a bottom end (lower portion of keg 12, figures 1-2 of Rankins) of the beverage container (cover 10).
Rankins teaches the invention as described above but fail to teach wherein said bottom insulator has an upper surface, a lower surface and an outer edge extending therebetween, each of said lower surface and said outer edge of said bottom insulator being comprised of a fabric engaging material such that said lower surface is releasably mated to said top surface of said second flap and said outer edge of said bottom insulator is releasably mated to said inside surface of said outer wall of said cylinder.
However, Applicant has not disclosed that having wherein said bottom insulator has an upper surface, a lower surface and an outer edge extending therebetween, each of said lower surface and said outer edge of said bottom insulator being comprised of a fabric engaging material such that said lower surface is releasably mated to said top surface of said second flap and said outer edge of said bottom insulator is releasably mated to said inside surface of said outer wall of said cylinder does anything more than produce the predictable result of providing cooling means to a beverage within the container. Since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], see MPEP 2144.04 VI B, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the beverage container 12 of Boyd and meet the claimed limitations in order to provide the predictable results of providing cooling means to a beverage within the container.
Rankins teaches the invention as described above but fail to teach a cooling sleeve being insertable into said cylinder wherein said cooling sleeve is configured to surround the beverage container, said cooling sleeve being comprised of a refrigeratable material wherein said cooling sleeve is configured to be refrigerated thereby facilitating said cooling sleeve to cool the beverage container 
However, Davis teaches a cooling sleeve (hollow insert 35) being insertable (figure 1) into said cylinder (body 21, corresponding to (cover 10 forms a closed cylinder via sidewall 16 enclosing the keg, figure 1 of Rankin) wherein said cooling sleeve (35) is configured to surround the beverage container (as described in pg1 paragraph 0003), said cooling sleeve (35) being comprised of a refrigeratable material (hollow insert 35 enclosure are charged with a quantity of chill fluid, such as water, as described in pg3 paragraph 0043) wherein said cooling sleeve (35) is configured to be refrigerated (uses a safe cooling material, such as frozen water, pg1 paragraph 0009) thereby facilitating said cooling sleeve to cool the beverage container (as described in pg1 paragraph 0005).
The combined teachings teach the invention as described above but fail to teach said second surface having a well extending toward said second surface wherein said well is configured to accommodate a top end of the beverage container, said outer edge having a tab extending away therefrom, said tab being comprised of a fabric engaging material such that said tab is releasably matable to said inside surface of said outer wall of said cylinder, wherein said upper surface, has a well extending toward said lower surface. 
However, Boyd teaches wherein said second surface (inner surface of top wall 24, figure 1 of Boyd) having a well (within opening 23, as shown on figure 1 of Boyd) extending toward said second surface (figure 1 of Boyd) wherein said well is configured to accommodate a top end (upper rim 16 of Boyd) of the beverage container (body 12 of Boyd), said outer edge (outer edge of lid 14 of Boyd) having a tab (hinge 30 of Boyd) extending away therefrom (figure 2A of Boyd), said tab (30 of Boyd) being comprised of a fabric engaging material (as described in paragraph 0018) such that said tab (30 of Boyd) is releasably matable to said inside surface of said outer wall of said cylinder (hinge 30 is integral with the side walls 26/20, as described in paragraph 0023 of Boyd), wherein said upper surface (first surface as upper surface, as shown below) , has a well extending toward said lower surface (a well within opening 23, figure 1).
    PNG
    media_image3.png
    390
    711
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the assembly in the combined teachings to include wherein said top insulator has a first surface, a second surface and outer edge extending therebetween, each of said first surface and said outer edge comprising a fabric engaging material such that said first surface is releasably matable to said bottom surface of said first flap and said outer edge is releasably matable to an inside surface of said outer wall of said cylinder when said first flap is closed in view of the teachings of Boyd to provide an insulator to be attached to the lid to secure the beverage within the container. 
The combined teachings teach the invention as described above but fail to teach a first magnet being coupled to said tab such that said first magnet is exposed when said tab is mated to said inside surface of said outer wall of said cylinder, a second magnet being coupled to said second surface of said insulator such that said second magnet is positioned in said well, said second magnet magnetically engaging said first magnet when said first flap is folded over said outer wall of said cylinder such that said first flap is secured when said first flap is not closed on said cylinder. 
However, Adjeleian teaches further comprising a first magnet (10) being coupled to said tab (25a) such that said first magnet (10) is exposed when said tab is mated to said inside surface of said outer wall of said cylinder (tab 25a is mated to inner surface of interior layer 82, as shown on figure 3b), second magnet (magnet 10) magnetically engaging said first magnet (interpreted as engaging tab 25a, figure 3b) when said first flap (tab 25a as a flap, corresponding to cap 18 of Rankin) is folded over said outer wall of said cylinder (device 300, corresponding to cover 10 of Rankin) such that said first flap (tab 25a as a flap, corresponding to cap 18 of Rankin) is secured when said first flap is not closed (as shown on figure 3b) on said cylinder (device 300, corresponding to cover 10 of Rankin).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the assembly in the combined teachings to include further comprising a first magnet being coupled to said tab such that said first magnet is exposed when said tab is mated to said inside surface of said outer wall of said cylinder, a second magnet being coupled to said second surface of said insulator such that said second magnet is positioned in said well, said second magnet magnetically engaging said first magnet when said first flap is folded over said outer wall of said cylinder such that said first flap is secured when said first flap is not closed on said cylinder, in view of the teachings of Adjeleian to allow a beverage to be received in the sleeve in order to increase the stability of the device while it is releasably attached to a vertical or near vertical ferromagnetic surface.
The combined teachings teach the invention as described above but fail to teach further comprising a second magnet being coupled to said second surface of said insulator such that said second magnet is positioned in said well.
However, Applicant has not disclosed that having “a second magnet being coupled to said second surface of said insulator such that said second magnet is positioned in said well” does anything more than produce the predictable result of attaching another magnet to a tab. Since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], see MPEP 2144.04 VI B, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the tab 25a of Adjeleian and meet the claimed limitations in order to provide the predictable results of attaching another magnet to a tab.
	The combined teachings teach the invention as described above but fail to teach said cooling sleeve having an upper end and a lower end; a mating member being coupled to and extending around an outer surface of said cooling sleeve, said mating member being aligned with said upper end, said mating member releasably engaging an inside surface of said outer wall of said cylinder when said cooling sleeve is inserted into said cylinder for releasably engaging said cylinder.
However, Panganiban teaches said cooling sleeve (temperature sleeve 115) has an upper end (as illustrated below on figure 2) and a lower end (temperature sleeve 115 is interpreted to have a lower end); a mating member being coupled to and extending around an outer surface of said cooling sleeve (temperature sleeve 115 is interpreted to include a mating member surface which mates to wall 10 within storage compartment 100, as shown on figure 3), said mating member being aligned with said upper end (the interpreted mating member surface aligns with upper end of storage compartment when installed with a beverage, as shown on figure 3), said mating member releasably engaging an inside surface (within wall 10) of an outer wall of said cylinder (100) when said cooling sleeve (115) is inserted into said cylinder (within 100, figure 3) for releasably engaging said cylinder (engages storage compartment 100 when installed with beverage, figure 3).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the assembly in the combined teachings to include said cooling sleeve has an upper end and a lower end; a mating member being coupled to and extending around an outer surface of said cooling sleeve, said mating member being aligned with said upper end, said mating member releasably engaging an inside surface of an outer wall of said cylinder when said cooling sleeve is inserted into said cylinder for releasably engaging said cylinder in view of the teachings of Panganiban to provide cooling sleeve with a mating surface which is attached to the cylinder of the storage compartment device.
The combined teachings teach the invention as described above but fail to teach a first cooling flap being movably attached to said cooling sleeve, said first cooling flap having an outer edge being coupled to said upper end of said cooling sleeve at an attachment point located on said outer edge of said first cooling flap for closing said upper end, further comprising a second cooling flap being movably attached to said cooling sleeve, said second cooling flap having an outer edge being coupled to said lower end of said cooling sleeve at an attachment point located on said outer edge of said second cooling flap for closing said lower end.
However, Kagen teaches further comprising a first cooling flap (lid 16) being movably attached to said cooling sleeve (movably attached to container 10, as shown on figure 1), said first cooling flap lid 16) having an outer edge being coupled to said upper end (it is interpreted that lid 16 includes an outer edge that when closed it is coupled to upper portion of container 10) of said cooling sleeve at an attachment point located on said outer edge of said first cooling flap for closing said upper end (lid 16 is interpreted to include an attachment point of the outer edge that upon closing on flange 18 of container 10 it forms an air tight seal on the upper end of container 10, as shown on figures 1-2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the assembly in the combined teachings to include a first cooling flap being movably attached to said cooling sleeve, said first cooling flap having an outer edge being coupled to said upper end of said cooling sleeve at an attachment point located on said outer edge of said first cooling flap for closing said upper end, further comprising a second cooling flap being movably attached to said cooling sleeve, said second cooling flap having an outer edge being coupled to said lower end of said cooling sleeve at an attachment point located on said outer edge of said second cooling flap for closing said lower end in view of the teachings of Kagen to provide a method for closing the lids when cooling is necessary within the container. 
Further, it is understood, claim 13 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763